UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 15, 2010, the registrant had 129,440,752 shares of common stock outstanding. WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Three Months Ended June 30, 2010 PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets - June 30, 2010 (unaudited) and December31, 2009 1 Unaudited Condensed Consolidated Statements of Operations - for the Three and Six Months Ended June30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows - for the Six Months Ended June30, 2010 and 2009 3 Notes to Unaudited Interim Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1.A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 i INDEX PART I FINANCIAL INFORMATION Item 1.Financial Statements WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share data) ASSETS (Unaudited) June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $444 and $323 Indemnification receivable - Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $81 and $84 Trademarks and intangibles with indefinite lives Other intangible assets with finite lives, net of accumulated amortization of$2,553 and $1,624 Goodwill Restricted cash Other assets 70 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Line of credit - Due to models Deferred revenue Foreign withholding claim subject to indemnification - Esch promissory note Current portion of note payable and capital lease obligations - 41 Total current liabilities Long term liabilities Other 24 40 Deferred revenue, net of current portion Deferred income tax liability Earn out-contingent liability Total long-term liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 250,000,000 shares authorized; 129,440,752 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 INDEX WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues Revenues $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income (loss) ) ) Other income (expense): Acquisition transaction costs - ) - ) Interest income - - - 4 Interest expense ) Total other expense ) Income (loss) before provision for income taxes ) ) Provision for income taxes Current - 6 Deferred - 6 Net Income (loss) applicable to common stockholders $ $ ) $ $ ) Basic and diluted net income (loss) per common share $ $ ) $ $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 2 INDEX WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six Months Ended June 30, Cash flows from operating activities: NetIncome (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Bad debt expense 54 Amortization and depreciation Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses and other assets ) ) Indemnification receivable ) - Increase in due to models (Decrease) increase in accounts payable and accrued liabilities ) Foreign withholding claim subject to indemnification - Increase in other liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities: Acquisition of the Wilhelmina Companies, net of cash acquired - ) Purchase of property and equipment (8
